Order entered November                ,2012




                                           In The


                                  igtri t gexag at aIla
                                    No. 05-12-00591-CR
                                    No. 05-12-00592-CR

                           BRUCE KEVIN CONWAY, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                            On Appeal from the 194th District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F07-57835-M, F10-61538-M

                                          ORDER

       The Court REINSTATES the appeals.

       On October 8, 2012,         ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the finding that appellant no longer desires to

pursue the appeals.

       We ORDER the appeals submitted as of the date of this order to a panel consisting of

Justices O’Neill, FitzGerald, and Lang-Miers.




                                                     DAVID L. BRIDGES
                                                     JUSTICE